DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 2/18/2021. As directed by the amendment, claims 1 and 11 were amended, claim 9 was cancelled, and new claim 20 was added. Thus claims 1-8 and 10-20 are presently pending in this application.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-6, 8, 10-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 5,899,201) in view of Watt (3,980,074) and Wassenaar (2005/0268915). 

    PNG
    media_image1.png
    869
    1045
    media_image1.png
    Greyscale

Regarding claim 1, Schultz discloses an actuator for an aerosol inhalation device (10, fig. 1, Col 3, lines 48-65), comprising: (a) a housing (13, fig. 1) adapted to receive an aerosol canister (14, fig. 1) containing a pressurized medicament formulation (Col 2, ln 25-28), provided with a metering valve (20, fig. 1, Col 3, lines 55-65) having a hollow valve stem (18, Col 3, lines 55-65) with a longitudinal axis (As seen in fig 1 extending downward in a longitudinal direction from the canister); a mouthpiece portion (50 and 12), having a central longitudinal axis located at an angle greater or equal to 90 degrees to the direction of the longitudinal axis of the hollow valve stem (see axis 36, fig. 1, axis 36 is the central longitudinal axis and as show, it is located at a right angle to the                         
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    , which equals to having a diameter of 8.74 mm), but fails to disclose that a profile of the central rounded mouthpiece opening has an edge facing towards an inside of the mouthpiece portion, wherein an internal extension of the edge forms a recess at an angle of any value in the range from 30° to 150° with respect to a plane of a wall defined by a sidewall that extends from the wall where the wall defines said central rounded mouthpiece opening, the sidewall that defines the internal extension having a radially inward facing face and a radially outward facing face opposite the radially inward facing face, wherein said mouthpiece portion defines a void between the sidewall that defines said internal extension of the edge and one or more lateral external sidewalls of said mouthpiece portion, the void being radially adjacent and outward of the radially outward facing face of the sidewall that defines the internal extension.

    PNG
    media_image2.png
    1081
    887
    media_image2.png
    Greyscale

However, Watt teaches a mouthpiece portion (portion 2 including 14 and 13, fig. 1) comprising a central rounded mouthpiece opening, a profile of the central rounded 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece portion at 32 of Schultz to have the central rounded mouthpiece opening and a profile of the central rounded mouthpiece opening has an edge facing towards an inside of the mouthpiece portion, wherein an internal extension of the edge forms a recess at an angle of any value in the range from 30° to 150° with respect to a plane of a wall defined by a sidewall that extends from the wall where the wall defines said central rounded mouthpiece opening, the sidewall that defines the internal extension having a radially inward facing face and a radially outward facing face opposite the radially inward facing face, wherein said mouthpiece portion defines a void between the sidewall that defines 
If there is any doubt that the modified Schultz with Watt’s plane of a wall can be considered as a plane of a wall or that the angle is between 30° to 150° the plane and the internal extension. 

    PNG
    media_image3.png
    551
    392
    media_image3.png
    Greyscale

Wassenaar teaches a mouthpiece having a construction having an internal extension of the edge forms a recess at an angle of any value in the range from 30° to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal extension and wall of the modified Schultz to have the wall and internal extension as taught by Wassenaar for the purpose of providing a recess profile that would be able to be utilized to improving the administering of powder medicament by holding back coarser particles within the recess until they are reduced in size by attrition.
Schultz discloses the values that is within or overlap with the claimed ranges, however Schultz does not explicitly disclose the specific ranges cited above. The limitations of specific ranges in the claimed invention would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is 
Regarding claim 2, the modified Schultz further discloses that the central rounded mouthpiece opening is configured on a convex, rounded frustoconical restriction of the one or more lateral external sidewalls of said mouthpiece portion. (Col 4, ln 33-38 of Schultz, furthermore, see figs. 1 and 3 of Watt, the central rounded mouthpiece opening is configured on a convex, rounded frustoconical restriction of the one or more lateral external sidewalls)
Regarding claim 3, the modified Schultz further discloses that the central rounded mouthpiece opening has a circular, elliptical or ovoidal shape. (Col 4, ln 34 of Schultz, generally cylindrical, therefore, as shown in fig. 1 of Schultz, the opening at 32 is circular in shape, furthermore, see figs. 1 and 3 of Watt, the central rounded mouthpiece opening is circular)
Regarding claim 4, the modified Schultz further discloses the central rounded mouthpiece opening has a circular shape. (Col 4, ln 34, generally cylindrical, therefore, as shown in fig. 1 of Schultz, the opening at 32 is circular in shape, furthermore, see figs. 1 and 3 of Watt, the central rounded mouthpiece opening is circular)
Regarding claim 5, the modified Schultz further discloses the central rounded mouthpiece opening has the surface corresponding to the surface of a circular shaped opening of the diameter d from 8 to 12 mm. (see table 1, as shown the radius of the constrictor opening at 32 is radius 48, which is 0.318 cm, which equates to a diameter of 6.36 mm, furthermore, in Col 1, lines 50-61, Schultz discloses that the area of the constriction can be 0.6                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    , which equals to having a diameter of 8.74 mm)

Schultz discloses the values that is within or overlap with the claimed ranges, however, Schultz does not explicitly disclose the specific ranges cited above. The limitations of specific ranges in the claimed invention would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). (See MPEP 2144.05 section I.)
Regarding claim 8, the modified Schultz discloses a ratio d/D between the diameter d in mm of the central rounded mouthpiece opening of the mouthpiece portion and the distance in mm from the external aperture is from 0.09 to 0.88. (see table 1 of                         
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    , which equals to having a diameter of 8.74 mm, col 3, ln 20-21, 1-3 cm = 10-30mm; 8.74mm/30mm = .291)
Regarding claim 10, the modified Schultz further discloses the edge forms the recess at the angle of 90°±20° with respect to the plane of the wall defining said central mouthpiece opening (see the rejection to claim 1 and the annotated-Watt fig. 1 above and also the annotated-Wassenaar fig. 20 above). 
Regarding claim 11, Schultz discloses a tubular element (fig 1, 50 walls), comprising: an opening (opening formed at end of 50 that is adjacent to 32, see fig. 1) of suitable shape and dimensions adapted to be securely snapped into place with a mouthpiece (12) of an inhaler actuator (24 chamber) (Col 4, lines 22-28, Schultz discloses that the mouthpiece 12 is friction fitted onto the housing), comprising; a housing (13, fig. 1) adapted to receive an aerosol canister (14, fig. 1) containing a pressurized medicament formulation (Col 2, ln 25-28), provided with a metering valve (20, fig. 1, Col 3, lines 55-65) having a hollow valve stem (18, Col 3, lines 55-65) with a longitudinal axis (As seen in fig 1 extending downward in a longitudinal direction from the canister); a nozzle block (16 nozzle block) defining a valve stem receptacle (see fig. 1, receptacle formed by 16 receives the stem 18), an expansion chamber or sump (22 defining channel), a nozzle channel (nozzle formed at 26 and 28, see the annotated-Schultz fig. 1 above) having a central longitudinal axis (see fig. 1, shared longitudinal                         
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    , which equals to having a diameter of 8.74 mm, furthermore, in col 3, ln 20-21 discloses the distance from the constriction aperture to the exit aperture is 1-3 cm = 10-30mm, which partially falls between 16mm – 58mm) and a central axis of the central 
However, Watt teaches a mouthpiece portion (portion 2 including 14 and 13, fig. 1) comprising a central rounded mouthpiece opening, a profile of the central rounded mouthpiece opening, wherein an internal extension extends at an angle of any value in the range from 30° to 150° with respect to a plane of an end wall defining said central rounded mouthpiece opening, and wherein the internal extension extends from the end wall toward the nozzle block so as to form a void between a sidewall that defines said internal extension and one or more lateral external sidewalls of said mouthpiece portion, the void being radially outward of the sidewall that defines aid internal extension (see the annotated-Watt fig. 1 above, Col 2, lines 3-24, Watt discloses that the outlet 2 formed annular space 14, therefore, the sidewall 13 would have radially extending surface, furthermore, see fig. 3, as show, extension 13 is cylindrical in shape, wherein the wall is the “end wall”).

If there is any doubt that the modified Schultz with Watt’s plane of a wall can be considered as a plane of a wall or that the angle is between 30° to 150° the plane and the internal extension. 
Wassenaar teaches a mouthpiece having a construction having an internal extension of the edge forms a recess at an angle of any value in the range from 30° to 150° with respect to a plane of a wall defining a central rounded mouthpiece opening (see the annotated-Wassenaar fig. 20 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal extension and wall of the modified Schultz to have the wall and internal extension as taught by Wassenaar for the purpose of providing a recess profile that would be able to be utilized to improving 
Schultz discloses the values that is within or overlap with the claimed ranges, however, Schultz does not explicitly disclose the specific ranges cited above. The limitations of specific ranges in the claimed invention would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). (See MPEP 2144.05 section I.)
Regarding claim 12, the modified Schultz further discloses the tubular element is molded of a same material as said actuator in one piece, as a single unit, through single injection molding tools, or is molded of a different material. (Col 4, lines 22-29 of Schultz, single molded element).

Regarding claim 15, the modified Schultz further discloses an inhaler (10 actuator of Schultz), comprising an aerosol canister (14 canister of Schultz), containing a pressurized medicament formulation (Col 2, ln 25-28 of Schultz), having a metering valve (20 metered dose valve of Schultz) and a valve stem (18 valve stem of Schultz) capable of being fitted into said valve stem receptacle of an actuator (16 nozzle block seen receiving stem in fig 1 of Schultz) provided with a tubular element (50 walls of Schultz) of claim 11.
Regarding claim 17, the modified Schultz further discloses a method for the reduction of the nonrespirable dose and consequent potential oropharyngeal deposition of a dispensed aerosol formulation on actuation of a metered-dose inhaler, said method comprising providing said metered-dose inhaler with an actuator according to claim 1. (Col 2, ln 10-15 of Schultz and full disclosure of Schultz, furthermore, see col 2, lines 50-56 of Watt)
Regarding claim 18, the modified Schultz further discloses a method of treating a disease of the respiratory tract, comprising administering to a subject in need thereof an effective amount of a medicament from an inhaler comprising an actuator according to claim 1. (Col 1, ln 9-12 of Schultz).

Regarding claim 20, the modified Schultz discloses that an area of the central rounded mouthpiece opening is 60 mm^2 (see the rejection in claim 1 and Col 3, lines 44-47 of Schultz), but fails to specifically disclose 64 mm^2. However, the feature of choosing to have 64 mm^2 relative to 60 mm^2 is considered as an obvious design choice, since having 64 mm^2 versus about 60 mm^2 involves mere changing of shape/sizes, and since there is no criticality in having the area to be between 64 and 60 mm^2, furthermore, Schultz discloses “about 0.6 mm^2” (about 60 mm^2), one having ordinary skill in the art can easily arrive at 64 mm^2 through routine experimentation or cost reduction by reducing material/weight of device.
If there is any doubt that the feature of choosing 64 mm^2 is considered as an obvious design choice. Since the modified Schultz discloses an area of 60 mm^2, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have 64 mm^2, since Schultz discloses “about” 60 mm^2, and since it has been held that discovering a workable range involves only routine skill in the art. See MPEP 2144.05 (II). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 5,899,201) in view of Watt (3,980,074) and Wassenaar (2005/0268915) as applied to claim 6 above, and further in view of Knopeck (2006/0269484)
Regarding claim 7, the modified Schultz further disclose the central rounded mouthpiece opening is at the distance D from the external aperture of from 30 mm (col 
However, Knopeck teaches that a mouthpiece is at a distance D of about 38.5, 41.00, 45.0, 50.3, or 54.1 mm from a nozzle channel (see paragraph 0059, Knopeck discloses that the nozzle to mouthpiece is 1 to 15 cm, preferably 4 to 6 cm).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance D of Schultz to be within a range of 10 to 150 mm or 40 to 60 mm as taught by Knopeck for the purpose of providing an effective distance between the nozzle channel and the mouthpiece, that would be capable of allowing medicament to travel from the nozzle channel to the user. 
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 5,899,201) in view of Knopeck (2006/0269484), Watt (3,980,074), and Wassenaar (2005/0268915).
Regarding claim 13, Schultz further discloses a tubular element (fig 1, 50 walls), comprising an opening (opening formed at end of 50 that is adjacent to 32, see fig. 1) of suitable shape and dimensions adapted to be securely snapped into place with a mouthpiece (12) of an inhaler actuator (24 chamber) (Col 4, lines 22-28, Schultz discloses that the mouthpiece 12 is friction fitted onto the housing), comprising: a housing (13, fig. 1) adapted to receive an aerosol canister (14, fig. 1) containing a pressurized medicament formulation (Col 2, ln 25-28), provided with a metering valve (20, fig. 1, Col 3, lines 55-65) having a hollow valve stem (18, Col 3, lines 55-65) with a longitudinal axis (As seen in fig 1 extending downward in a longitudinal direction from the canister); a nozzle block (16 nozzle block) defining a valve stem receptacle (see fig. 
an opposite opening provided with a mouthpiece portion (30 walls forming opening 32), having a central longitudinal axis (36 axis) located at an angle greater or equal to 90 degrees to the direction of the longitudinal axis of the hollow valve stem (see axis 36, fig. 1, axis 36 is the central longitudinal axis and as show, it is located at a right angle to the direction of the longitudinal axis of the hollow valve stem, since stem 18 is 3 dimensional, a longitudinal axis of the stem 18 can be defined such that it is equal or greater than 90 degrees to the central longitudinal axis), terminating in a mouthpiece opening through which a user inhales (mouthpiece opening at 44, fig. 1), wherein said opposite opening (32) is a central rounded mouthpiece opening (see the annotated-Schultz fig. 1 above) of a surface corresponding to a surface of a circular shaped opening (Col 4, ln 35-39 discloses the second chamber of the mouth piece is about a circular constriction aperture, as disclosed in col 3, ln 25-26, see the annotated-Schultz fig. 1 above) of an internal diameter d which is about 9, 10, 11, or 12 mm, at a distance D from an external aperture of said nozzle channel (see table 1, as shown the radius of the constrictor opening at 32 is radius 48, which is 0.318 cm, which equates to a diameter of 6.36 mm, furthermore, in Col 1, lines 50-61, Schultz discloses that the area of the constriction can be 0.6                        
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    , which equals to having a diameter of 8.74 mm, which is about 9 mm, furthermore, the distance 46 from the nozzle to the central rounded 
	However, Knopeck teaches that a mouthpiece is at a distance D of about 38.5, 41.00, 45.0, 50.3, or 54.1 mm from a nozzle channel (see paragraph 0059, Knopeck discloses that the nozzle to mouthpiece is 1 to 15 cm, preferably 4 to 6 cm).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance D of Schultz to be within a range of 10 to 150 mm or 40 to 60 mm as taught by Knopeck for the purpose of providing an effective distance between the nozzle channel and the mouthpiece, that would be capable of allowing medicament to travel from the nozzle channel to the user. 

However, Watt teaches a mouthpiece portion (portion 2 including 14 and 13, fig. 1) comprising a central rounded mouthpiece opening, a profile of the central rounded mouthpiece opening has an edge facing towards an inside of the mouthpiece portion, wherein an internal extension of the edge forming a cylindrical recess at an angle of 90°  with respect to a plane of a wall defining central rounded mouthpiece opening, wherein said mouthpiece defines a void between a sidewall that defines the edge facing towards the inside of said mouthpiece and one or more lateral external sidewalls of said mouthpiece, the void being radially outward of the sidewall (see the annotated-Watt fig. 1 above, Col 2, lines 3-24, Watt discloses that the outlet 2 formed annular space 14, therefore, the sidewall 13 would have radially extending surface, furthermore, see fig. 3, as show, extension 13 is cylindrical in shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece portion at 32 of Schultz to have the central rounded mouthpiece opening and a profile of the central rounded mouthpiece opening has an edge facing towards an inside of the mouthpiece portion, wherein an internal extension of the edge forming a cylindrical recess at an 
The modified Schultz discloses that the edge facing towards an inside of said mouthpiece forming a cylindrical recess having a length (see the annotated-Watt fig. 1 above), and that the sidewall (13 of Watt) has a purpose, but fails to specifically disclose the length is of 4, 5, or 6 mm. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the length of the edge of sidewall (13 of Watt) of the modified Schultz to be at a length t of 4, 5, or 6 mm, in order to provide a length that is capable of holding back coarser particles within the recess until they are reduced in size by attrition and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
If there is any doubt that the modified Schultz with Watt’s plane of a wall can be considered as a plane of a wall or that the angle is between 30° to 150° the plane and the internal extension. 
Wassenaar teaches a mouthpiece having a construction having an internal extension of the edge forms a recess at an angle of any value in the range from 30° to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal extension and wall of the modified Schultz to have the wall and internal extension as taught by Wassenaar for the purpose of providing a recess profile that would be able to be utilized to improving the administering of powder medicament by holding back coarser particles within the recess until they are reduced in size by attrition.
Schultz discloses the values that is within or overlap with the claimed ranges, however, Schultz does not explicitly disclose the specific ranges cited above. The limitations of specific ranges in the claimed invention would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is 
If there is any doubt that it would be obvious to modify Schultz with Knopeck, however in col 3, ln 20-21, Schultz discloses the distance from the constriction aperture to the exit aperture is 1-3 cm = 10-30mm. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the distance from the mouthpiece opening and the aperture opening. The courts have upheld a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°) 
Regarding claim 16, the modified Schultz further discloses an inhaler (10 actuator of Schultz), comprising an aerosol canister (14 canister of Schultz), containing a pressurized medicament formulation (Col 2, ln 25-28 of Schultz), having a metering valve (20 metered dose valve of Schultz) and a valve stem (18 valve stem of Schultz) capable of being fitted into said valve stem receptacle of an actuator (16 nozzle block seen receiving stem in fig 1 of Schultz) provided with a tubular element (50 wall of Schultz) of claim 13.

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. 
The applicant on page 15, lines 17-32 and page 16, lines 1-4 of the remarks argues that the reference Schultz provides the technical effects of both an increase in the amount of the dose of drug that reaches the area of the lungs where it is therapeutically effective, and less drug being deposited in the mouth and the throat. In contrast, the claimed invention provides the technical effects of the removal of an high fraction of the non-respirable particles (which are deposited in mouth and throat) but, contrarily of what disclosed in Schultz without affecting other parameters of the aerosol and mainly keeping constant the respirable dose (expressed as fine particle dose: FPD, or as percent of the emitted dose, i.e., as fine particle fraction (FPF)), with the shown In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection still stands. 
The applicant on page 16, lines 5-21of the remarks argues that Watt is not relevant for three reasons, first, the device of Watt is for the insufflation of powders for bronchoradiography with an elongate housing attached to a canister, in contrast, the device of the claimed invention is an actuator for pressurized metered dose inhalers (pMDIs) with a conventional normal mouthpiece length (not with elongate shape). The delivery characteristics and the features of the two devices and of the respective formation are completely different. Indeed, devices for the administration of powder for inhalation and pMDIs are completely different technologies, in the first one, the active ingredient, in a dry powder formulation, is inhaled by the inspiration act by the patient, 
The applicant on page 16, lines 22-25 and page 17, lines 1-6 of the remarks argues that Watt is not relevant for three reasons, second, Watt at col 2, lines 47-56 states “the powder circulating within the housing 1 is drawn towards the outlet vent 2 and approaches a second classification state provided by the outlet extension 13 and the annular space 14. Again only the finer particles in the inhalation stream area drawn through the outlet 2 and into the patient’s lungs. Coarser particles are held back within the space 14 until they are reduced in size by attrition sufficiently to also escape through 
	The applicant on page 17, lines 7-13 of the remarks argues that Watt is not relevant for three reasons, third, in Watt, the longitudinal axis of the powder container 3 and its exit (extension 6) are aligned (in the same axis) of the central extension 13 and of the outlet 2. In contrast, in the claimed invention, a mouthpiece portion (corresponding to the central extension 13/outlet 2 of Watt), has a central longitudinal axis located at an angle greater or equal to 90° to a direction of the longitudinal axis of the hollow valve stem (corresponding to Watt’s container 3/extension 6), terminating in a mouthpiece opening. However, the argument is not persuasive because it is not clear as to why not having a central longitudinal axis located at an angle greater or equal to 90° to a direction of the longitudinal axis of the hollow valve stem would make Watt not relevant prior art. After the modification with Watt, the mouthpiece portion of the modified Schultz would have a central longitudinal axis located at an angle greater or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection still stands.
The applicant on page 17, lines 14-25 and page 18, lines 1-2 of the remarks argues that the reference Wassenaar describes a nasal adaptors for adapting a pressurized metered dose inhaler (pMDI) for oral inhalation products to the nasal delivery of the same product. Even if in the figures, and in particular figures 7 and 18-20, show similar representations of the internal cylindrical tube (30) extending from the external aperture (35) of the mouthpiece portion of the oral MDI, the external end (50) of these applicators are all of reduced dimensions and adapted to be inserted specifically into the nostrils and not for oral inhalation. Moreover, the technical effect of the internal tube in the device of Wassenaar is to convey the emitted aerosol cloud from a larger chamber (in the mouthpiece portion (90) of the oral MDI) to the external tube end (50), with a lower diameter to deliver the aerosol into a nostril. As such, there is no teaching in Wassenaar on how to reduce the induction port/oropharynx deposition of the emitted aerosol particles. However, the argument is not persuasive because Wassenaar was merely relied upon, in the case that there is any doubt that the modified Schultz with Watt’s plane of a wall can be considered as a plane of a wall or that the angle is between 30° to 150° the plane and the internal extension, for teaching a mouthpiece having an internal extension of the edge forms a recess at an angle of any value in the 
The applicant on page 18, lines 3-34 of the remarks argues that the reference Knopeck is not relevant because it is not related to a device, but to a medicinal composition for inhalation comprising a fluoroolefin propellant. In the device described in Knopeck, a part of the specific dimensions cited by the Office action, similar to those of a tube space has many other differences from the device of the claimed invention, such as in paragraphs 0058, 0060, and 0064. In contrast, in the non-limiting embodiment of the claimed invention shown in fig. 2a, there is a free flow of air form the canister receiving portion to the mouthpiece portion and around the nozzle block and in contrast, in the claimed invention, no air inlet passages are present in the mouthpiece portion. However, the argument is not persuasive because Knopeck clearly discloses a device in fig. 1, therefore, it is unclear as to what the applicant’s argument is, it is unclear as to how having some features different from the claimed invention would make the prior art Knopeck not relevant. Knopeck was merely relied upon for teaching that the mouthpiece is at a distance D of about 38.5, 41.00, 45.0, 50.3, or 54.1 mm from a nozzle channel (see paragraph 0059, Knopeck discloses that the nozzle to mouthpiece is 1 to 15 cm, preferably 4 to 6 cm). Therefore, the rejection still stands. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785